Case 4:19-cr-00066-ALM-CAN Document 15 Filed 03/06/19 Page 1 of 3 PageID #: 22
                       (
                                                                              FILEL1
                                                                          U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF TEXAS
                           IN THE UNITED STATES OF AMERICA
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION                           MAR - 6 2019

  UNITED STATES OF AMERICA                  §                        BY
                                                                     DEPUTY�---------
  V.                                        §         No. 4:19CR66
                                            §         Judge Mazzant
  FRANKQUEZ JERMAINE GLOVER                 §



                                      INDICTMENT
 The United States Grand Jury Charges:

                                        COUNT ONE

                                                       Violation: 18 U.S.C. § 922(g)(l)
                                                       (Felon in Possession of a Firearm)

         On or about February 8, 2019, in Collin County, Texas, in the Eastern District of

 Texas, FRANKQUEZ JERMAINE GLOVER, defendant, having been convicted of a

crime punishable by imprisonment for a term exceeding one year, did knowingly possess

 in and affecting interstate commerce the following firearm: a Norinco, Model 59, 9mm

pistol, serial number B09121;

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).



       NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

                   Criminal Forfeiture Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

2461(c
Case 4:19-cr-00066-ALM-CAN Document 15 Filed 03/06/19 Page 2 of 3 PageID #: 23




        As a result of committing the felony offense in violation of 18 U.S.C. § 922(g)(1)

 alleged in Count One of this indictment, defendant, FRANKQUEZ JERMAINE

 GLOVER, shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28

 U.S.C. $ 2461 c) , all firearms and ammunition involved in the offense, including but not

 limited to the following:

    1. Norinco, Model 59, 9mm pistol, serial number B09121
    2. Any Ammunition associated with the case.




                                                        A TRUE BILL


                                                         OREMAN


 JOSEPH D. BROWN
 UNITED STATES ATTORNEY




 Assistant United States Attorney
Case 4:19-cr-00066-ALM-CAN Document 15 Filed 03/06/19 Page 3 of 3 PageID #: 24




                       IN THE UNITED STATES OF AMERICA
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  UNITED STATES OF AMERICA                §
                                          §
  v.                                      §         No. 4:19CR66
                                          §         Judge Mazzant
  FRANl(QUEZ JERMAINE GLOVER              §


                             NOTICE OF PENALTY

                                     Count One

       Violation:         18 u.s.c. § 922(g)(l)

       Penalty:          Imprisonment of not more than ten years, a fine not to exceed
                         $250,000, or both; a term of supervised release of not more
                         than three years.

                         If it is shown the defendant has three previous convictions by
                         any court for a violent felony or a serious drug offense, or
                         both, committed on occasions different from one another -
                         Imprisonment of 15 years to life, a fine not to exceed
                         $250,000.00, or both; a term of supervised release of at least
                         3 years but not more than 5 years.


       Special Assessment:$ 100.00
